DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipated individually or teach in combination the following limiations:

A line source lighting system, comprising: a printed circuit board , disposed on the lamp holder ; a plurality of point light sources , disposed spaced apart from each other along the length a lengthwise direction of the lamp holder on a light source mounting surface of the printed circuit board ; and at least one lens, disposed on the lamp holder and located in a light-emitting direction of the point light source for adjusting light distribution of the point light source  on a plane perpendicular to the length lengthwise direction of the lamp holder; characterized in that, further comprising: a strip-shaped convex lens array , disposed on the lamp holder and located in the light-emitting direction of the point light source  and arranged along the lengthwise direction of the lamp holder  for converting each point light source into a plurality of continuous sub-point light sources, the sub-point light sources converted by the adjacent point source are connected or coincident wherein the lens is located between the strip-shaped convex lens array  and the printed circuit board .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Churnock 9,777,908.Churnock discloses an elongated light source with an elongated replaceable lens placed in front of the light source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANABEL TON/            Primary Examiner, Art Unit 2875